served). Accordingly, we conclude that we lack jurisdiction over this
                   appeal and we
                              ORDER this appeal DISMISSED.




                                                     Paritguirre


                                                                                   J.
                                                     Douglas




                   cc: Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                        Ahmed Elnenaey
                        Dickerson Law Group
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    cep